Citation Nr: 1701182	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for subluxation of the right fifth proximal interphalangeal (PIP) joint with degenerative changes and swan-neck deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served in active duty from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal was remanded in June 2014, and a supplemental statement of the case (SSOC) was issued in November 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 remand, the Board directed the AOJ to provide the Veteran with a VA examination that would determine the current nature and severity of his service-connected right little finger disability.  The remand instructions specified different types of pathology that should be examined with regards to the Veteran's disability.  Included in these directives was a specific instruction to identify any neurological pathology related to the Veteran's disability, if applicable, to identify the affected nerve and report the nature and severity of any such impairment.  This inquiry was important, given that service treatment records revealed that the Veteran sustained nerve damage to his hand in service.

Unfortunately, the September 2014 VA examination did not address this inquiry.  Thus, it is unclear whether there was any neurological pathology related to the Veteran's right finger disability.  Based upon the inadequacy of the September 2014 VA medical opinion, there has not been substantial compliance with the Board's June 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).  Thus, a separate medical examination and opinion are necessary for the development of this appeal.

The September 2014 VA examination did note that the Veteran had degenerative joint disease (DJD) of the right little finger and a sprain in the ligament of the right little finger.  The examiner also found that the Veteran had a 25 percent ulnar angulation of the right little finger, hypertrophy and swelling of the PIP joint of the finger, hypertrophy and 15 percent flexion deformity of the distal interphalangeal (DIP) joint of the finger, swelling and tenderness of the fifth metacarpal, and mild swelling of the metacarpophalangeal joint of the little finger.  The examiner did note that the Veteran's right little finger disability did not restrict his employment, and that the DJD observed in the thumb and index fingers was unrelated to the service-connected injury.

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  On remand, the AOJ should ensure that any examination conducted complies with the Court ruling in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records regarding the Veteran's right hand that have not yet been associated with the file;

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right little finger disability.  Any and all studies deemed necessary should be completed.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should indicate in his/her report whether or not the claims file was reviewed.

The examiner is asked to:

a) Identify all orthopedic, muscular, and neurological pathology related to the Veteran's subluxation of right fifth PIP joint with degenerative changes and swan-neck deformity.  The examiner is also asked to consider the findings from the September 2014 VA examination including: ulnar angulation of the right little finger, hypertrophy and swelling of the PIP joint, and hypertrophy and flexion deformity of the DIP joint, in assessing the pathology of the Veteran's right little finger;

b) Conduct all indicated tests and studies, to include range of motion studies for the right little finger, as well as any other digits affected by the right little finger disability, expressed in degrees.  Provide range of motion (ROM) and repetitive ROM findings of the right little finger, expressed in degrees, in (i) active motion; (ii) passive motion; (iii) weight bearing; and (iv) non-weight bearing.  If ROM findings are abnormal, determine whether the ROM contributes to functional loss and with what movements the Veteran exhibits pain (i.e. flexion, abduction, etc.);  

c) Determine whether the Veteran's right little finger disability results in painful flare-ups, and if so, the frequency and duration of any flare-ups, and whether there is functional loss during the flare-ups. To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's digits or hand on repeated use or during flare-ups.  If the examination is not being conducted during a flare-up, explain why this is so, and whether, based upon the examiner's knowledge and observations of the Veteran's disability, the Veteran exhibits functional loss during a flare-up.  

The examiner should also determine whether pain, weakness, fatigability, or incoordination significantly limits functional ability with flare-ups, and if possible, describe the ROM during a flare-up.  If the examiner is unable to provide the requested opinion, the examiner must explain why that is so;

d) Indicate whether there is ankylosis, favorable or unfavorable, of the right little finger and any other digit affected by the right little finger.  Indicate whether there is any effect on the function of the hand generally.  The examiner should consider a May 2006 VA outpatient treatment record recommending the Veteran to "buddy" tape his finger and possibly use a splint for stability;

e) If any nerve disability is associated with the right little finger disability, identify the affected nerve and report the nature and severity (mild, moderate or severe incomplete paralysis or complete paralysis) of any such impairment.  The examiner's attention is directed towards the service treatment records noting laceration of the ulnar digital nerve;

f) If any related muscle impairment in the right hand is demonstrated, report the nature and severity (slight, moderate, moderately severe, and severe) of impairment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If the claims remain denied, issue an SSOC addressing the issues.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

